        Exhibit A
              Civil Cover Sheet




Case 6:20-cv-03050-MDH Document 1-1 Filed 02/18/20 Page 1 of 3
2/18/2020                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                          Defendant(s):
  First Listed Plaintiff:                                First Listed Defendant:
  Lori Loveday ;                                         WCA Management Company, LP ;
  1 Citizen of This State;                               5 Incorporated and Principal Place of Business in Another State; Delaware
  County of Residence: Greene County                     County of Residence: Outside This District



  County Where Claim For Relief Arose: Greene County

  Plaintiff's Attorney(s):                               Defendant's Attorney(s):
  Attorney Benjamin A. Stringer (Lori Loveday)           Attorney Kyle B. Russell ( WCA Management Company, LP)
  Hall Ansley, P.C.                                      Jackson Lewis P.C.
  3275 East Ridgeview                                    7101 College Blvd, Suite 1200
  Springfield, Missouri 65804                            Overland Park, Kansas 66210
  Phone: (417) 890-8700                                  Phone: (913) 981-1018
  Fax: (417) 890-8855                                    Fax: (913) 981-1019
  Email: bstringer@hallansley.com                        Email: Kyle.Russell@jacksonlewis.com

  Attorney Timothy A. Ricker (Lori Loveday)              Attorney Camille L. Roe ( WCA Management Company, LP)
  Hall Ansley, P.C.                                      Jackson Lewis P.C.
  3275 East Ridgeview                                    7101 College Blvd, Suite 1200
  Springfield, Missouri 65804                            Overland Park, Kansas 66210
  Phone: (417) 890-8700                                  Phone: (913) 981-1018
  Fax: (417) 890-8855                                    Fax: (913) 981-1019
  Email: tricker@hallansley.com                          Email: Camille.Roe@jacksonlewis.com


  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 1 Citizen of This State
       Defendant: 5 Incorporated and Principal Place of Business in Another State


  Origin: 2. Removed From State Court
       State Removal County: Greene County
       State Removal Case Number: 1931-CC01605
  Nature of Suit: 442 Employment
  Cause of Action: Plaintiff filed her Petition alleging claims of sex discrimination (Count I), retaliation (Count
                 Case 6:20-cv-03050-MDH Document 1-1 Filed 02/18/20 Page 2 of 3
                                                                                                                                                 1/2
2/18/2020                                                                         Missouri Western Civil Cover Sheet

  II), disability discrimination (Count III) under the MHRA; sex discrimination (Count IV), and retaliation
  (Count V) under Title VII; and disability discrimination (Count VI), under the ADA against Defendant.
  Defendant now removes Plaintiff's Petition pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446.
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands):
       Jury Demand: No
       Related Cases: Is NOT a refiling of a previously dismissed action



  Signature: /s/ Kyle B. Russell

  Date: 2/18/2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                            Case 6:20-cv-03050-MDH Document 1-1 Filed 02/18/20 Page 3 of 3
                                                                                                                                                                                2/2
